Citation Nr: 0714010	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-02 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss between October 25, 2002, and December 
1, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from July 1972 to March 
1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

The Board notes that statements of the case (SOC) issued in 
April 2005 and September 2005 addressed entitlement to 
separate 10 percent evaluations for bilateral tinnitus and an 
evaluation in excess of 20 percent for low back strain, 
respectively.  The veteran did not file a timely VA Form 9 
for either claim.  As such, the issues are no longer in 
appellate status.  38 C.F.R. §§ 20.202, 20.302(b).


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The veteran's asserted in-service stressors remain 
unverified.   

3.  Bilateral hearing loss was productive of no more than a 
Level III designation in the right ear and Level III 
designation in the left ear between October 25, 2002, and 
December 1, 2005.




CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for PTSD are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2006).

2.  The criteria for an initial compensable evaluation for 
bilateral hearing loss between October 25, 2002, and December 
1, 2005, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.85, 4.86, Tables VI -VII (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a September 2003 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the original claims for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that pertains to the 
claims.  A PTSD questionnaire was also enclosed, and the 
veteran was also advised to submit evidence showing treatment 
for hearing loss.  The veteran subsequently submitted a 
report of a private audiogram.   

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
following: the veteran's service medical and personnel 
records; statements of the veteran; VA outpatient treatment 
records; reports of VA examination; and post- service private 
medical records.   

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).
	

I.  Service Connection

Analysis

The veteran contends that he is entitled to service 
connection for PTSD.  Specifically, he contends that he 
witnessed two fellow flight deck captains drawn into the 
intake of two jets on the flight decks.  He asserts these 
incidents took place while he was aboard the USS Saratoga in 
the Tonkin Gulf during his 1972-1973 tour of duty.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 
(1997).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence.  If VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 
9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If 
however, the VA determines that the veteran did not engage in 
combat with the enemy or that the veteran engaged in combat 
with the enemy but the alleged stressor is not combat-
related, the veteran's lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements.  See Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

Thus, the Board must first consider the initial requirement, 
the presence of a stressor.  In reaching this determination, 
the Board must determine if the veteran served in combat.  
Such a requirement may be met either by the award of a combat 
citation, or by other supportive evidence.  Zarycki, supra.  

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, 
service medical and personnel records; VA outpatient 
treatment records; reports of VA examination; and post-
service private medical records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

At the outset, the veteran does not contend, nor do his 
service personnel records support, a finding that the veteran 
engaged in combat.  The veteran asserts that he witnessed the 
death of two fellow flight deck captains aboard the USS 
Saratoga; however, he did not provide names of the persons 
involved or specific dates of the incident.  As noted 
previously, a September 2003 VCAA letter was sent to the 
veteran which requested that he provide specific details 
related to the incidents that resulted in his PTSD.  

The veteran submitted only a portion of the completed PTSD 
questionnaire attached to his January 2005 VA Form 9.  He has 
not provided any further detailed information which would 
allow VA to attempt verification of the claimed stressors.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist is by no means a 
one-way street, and a veteran's obligation to provide certain 
facts, in this case by providing detailed stressor 
information, is not an impossible or onerous task.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Moreover, a review of the veteran's service personnel records 
shows the veteran was a mess cook on the USS Saratoga from 
October 1972 to January 1973.  After completing sea duty, the 
veteran served as an administrative clerk at the Naval Air 
Station in Virginia.  There is no record of the veteran 
having served as part of a flight crew, to include as a 
flight deck captain as he reports.  Thus, the veteran's 
stressors remain unverified.

As noted above, establishing service connection for PTSD 
requires a diagnosis, credible supporting evidence that the 
claimed in-service stressor actually occurred; and medical 
evidence linking the two.  38 C.F.R. § 3.304(f); see Cohen, 
supra.  In this case, there is no evidence supporting the 
claimed stressor, and the diagnoses of PTSD in the record 
have no probative value.  

For the reasons noted above, the preponderance of the 
evidence is against the claim for service connection for 
PTSD.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II. Increased Rating

The veteran contends that his service-connected bilateral 
hearing loss warrants an initial compensable rating between 
October 25, 2002, and December 1, 2005, as he wears hearing 
aids.  Historically, service connection was awarded for 
bilateral hearing loss in a March 2004 rating decision.  The 
RO awarded a noncompensable rating effective October 25, 
2002.  However, the Board notes that service connection has 
been severed effective December 1, 2005, based upon clear and 
unmistakable error.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

Assignments of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  38 C.F.R. §§ 4.85, 4.86, Tables 
VI, VIA, VII.  Audiometric evaluations are conducted using 
the controlled speech discrimination tests together with the 
results of the puretone audiometry test.  38 C.F.R. 
§ 4.85(a).  Numeric designations (I through XI) are assigned 
by application of Table VI, in which the percentage of 
discrimination is intersected with the puretone decibel loss.  
38 C.F.R. § 4.85, Table VI.  The results are then applied to 
Table VII, for a percentage rating.  Id.

"Puretone threshold average," as used in Tables VI and VIA, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases (including those in § 4.86) to determine the Roman 
numeral designation for hearing impairment from Table VI or 
Table VIA.  38 C.F.R. § 4.85(d).

Under 38 C.F.R. § 4.86, evaluation of veterans with certain 
patterns of exceptional hearing impairment is contemplated.  
In the case where puretone thresholds are 55 decibels or more 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz), either Table VI or Table VIA is applied, and 
whichever results in the higher numeral shall be applied.  
38 C.F.R. § 4.86(a).  In addition, when the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the higher numeral of Table 
VI or Table VIA is also applied.  38 C.F.R. § 4.86(b).

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration, finds that the veteran's 
bilateral hearing loss more closely approximates the criteria 
for the current noncompensable rating.  See 38 C.F.R. §§ 4.3, 
4.7.  In this regard, a July 2002 private audiogram shows the 
veteran had mild sensorineural hearing loss in the right ear 
and moderate to mild sensorineural hearing loss in the left 
ear.  Word discrimination scores were 100 percent 
bilaterally.  

VA outpatient treatment records dated in September 2002 show 
the veteran had mild/moderate flat sensorineural hearing loss 
bilaterally and good word recognition.  The veteran's 
tympanic membranes were intact.  In November 2002, the 
veteran's tympanic membranes were also intact and the ear 
canals were clear.


Upon VA examination in October 2003, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
25
35
20
LEFT
35
25
30
40
25

Average puretone thresholds were 25 decibels in the right ear 
and 30 decibels in the left.  Speech audiometry revealed 
speech recognition ability of 76 percent in the right ear and 
80 percent in the left ear.  

Applying the foregoing medical evidence to the rating 
criteria for hearing impairment, the Board concludes that 
based on these examination results, the currently assigned 
noncompensable evaluation for bilateral sensorineural hearing 
loss is appropriate, and there is no basis for a higher 
evaluation at this time.  The veteran's right ear manifested 
an average puretone threshold of 25 decibels and 76 percent 
of speech discrimination, resulting in a Level III 
designation under Table VI.  38 C.F.R. § 4.85.  The veteran's 
left ear manifested an average puretone threshold of 30 
decibels and 80 percent of speech discrimination, resulting 
in a Level III designation under Table VII.  See 38 C.F.R. 
§ 4.85(f).  Together, a Level III and Level III designation 
results in a 0 percent rating, under 38 C.F.R. § 4.85, Table 
VII, and there is no basis for a higher rating.  

The veteran's bilateral sensorineural hearing loss does not 
fall, for either ear, under the exceptional patterns of 
hearing loss as contemplated under 38 C.F.R. § 4.86(a), as 
four of the specified frequencies (1000, 2000, 3000, and 4000 
Hertz) are not 55 decibels or more.  Similarly, it does not 
fall under the exceptional patterns of hearing loss 
contemplated under 38 C.F.R. § 4.86(b); while the puretone 
threshold was 30 decibels or less at 1000 Hertz bilaterally, 
it was not 70 decibels or more at 2000 Hertz in either ear.  
38 C.F.R. § 4.86(b).

Further, in the present case, the evidence does not reflect 
that his bilateral hearing loss has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For the reasons set forth above, the evidence does not 
support a compensable evaluation for the veteran's hearing 
loss at any time during the course of the claim.  Thus, an 
increased rating is denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to an initial compensable rating for bilateral 
hearing loss between October 25, 2002, and December 1, 2005, 
is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


